Citation Nr: 1416661	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-49 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a headache disability.

3.  Entitlement to service connection for costochondritis.

4.  Entitlement to an initial rating in excess of 10 percent for left ankle osteochondral defect, status post arthroscopic surgery.

5.  Entitlement to an initial compensable rating for status post fracture 3rd metatarsal of the right foot.

6.  Entitlement to an initial compensable rating for allergic rhinitis.

7.  Entitlement to an initial compensable rating for residual scars, status post left ankle surgery.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1994 to October 2009.

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  

The  issues of entitlement to a right thigh disability and a bilateral hip disability as secondary to a service-connected right ankle disability have been raised by the record, (See January 2014 correspondence) but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a headache disability, entitlement to service connection for costochondritis, entitlement to an initial rating in excess of 10 percent for left ankle osteochondral defect (status post arthroscopic surgery), and entitlement to an initial compensable rating for allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have clinical findings of hypertension, for VA purposes, in service or within one year after separation from service.

2.  The most probative evidence is against a finding that the Veteran has hypertension causally related to, or aggravated by, active service.

3.  The most probative evidence of record is against a finding that the Veteran has moderate, or greater, symptoms of her status post fracture 3rd metatarsal.

4.  The most probative evidence of record is against a finding that the Veteran's left ankle surgery residual scars are painful, unstable, deep, nonlinear, cover an area of six square inches or greater, or cause limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for a compensable rating for residuals, status post fracture 3rd metatarsal of the right foot have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5283 (2013).

3.  The criteria for a compensable rating for residual scars, status post left ankle surgery, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in August 2009.  

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran in support of the claims.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that adequate opinions have been obtained on the issues.  Examinations and/or opinions were obtained in September 2009 and May 2013.  The opinions are predicated on the Veteran's reported symptoms, as well as diagnostic testing, where appropriate.  Adequate rationale has been provided where necessary.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some chronic diseases, including hypertension, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Rating Scars

DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling. Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling. Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25. Note (2) provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7802 provides ratings for scars, other than the head, face, or neck, that are superficial and nonlinear.  Superficial and nonlinear scars, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7804 provides a 10 percent rating for one or two unstable or painful scars.  Three or four unstable or painful scars warrant a 20 percent raging.  Five or more unstable or painful scars warrant a 30 percent rating.  

DC 7805 provides that other scars are to be under an appropriate diagnostic code.

Rating metatarsal disability

DC 5283 covers malunion or nonunion of the tarsal or metatarsal bones. A 10 percent rating is assigned when the disability is moderate. A moderately severe disability warrants a 20 percent rating. A severe foot injury warrants a 30 percent rating. A note to DC 5283 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot. 38 C.F.R. § 4.71a, DC 5283. 

Similarly, under DC 5284, a 10 percent rating is assigned for moderate foot injury. A moderately severe foot injury warrants a 20 percent rating. A severe foot injury warrants a 30 percent rating. Again, a note provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot. 38 C.F.R. § 4.71a, DC 5284. 

The words slight, moderate, and severe as used in the various DCs are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.  The use of such terminology by VA examiners and others is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Analysis

The Board has reviewed all of the evidence in the appellant's claims file, with an emphasis on the medical evidence pertinent to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Entitlement to service connection for hypertension

Hypertension must be confirmed by readings taken two or more times on at least three different days.  For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. See 38 C.F.R. § 4.104, DC 7101 Note 1.  

Initially, the Board has reviewed the Veteran's STRs for any findings of hypertension.  The Veteran's STRs reflect numerous blood pressure readings, to include the following: 

July 22, 1993 		120/70
August 31, 1994  		145/72
September 29, 1994  	166/90
September 15, 1994  	132/70
October 17, 1994  		149/82
November 14, 1994  	143/85
November 16, 1994  	159/85
February 8, 1996  		124/79
February 9, 1996  		128/83
March 24, 1996  		132/84
October 22, 1996  		139/79
February 3, 1997  		124/79
December 11, 1997  	143/83
October 1998  		138/82
December 17, 1998  	100/80
April 1999  			147/86
May 26, 1999 		153/85
January 6, 2000 		144/92
June 7, 2000 			157/83
July 28, 2000  		144/88
November 20, 2000 		120/92
November 27, 2000	145/86 (Veteran to be treated for 5 days and seen for follow-up due to elevated blood pressure)
December 11, 2000 		142/76
June 20, 2001  		145/86
June 25, 2001  		140/92
August 27, 2001  		136/104
January 14, 2002 		140/80 and 122/68
March 22, 2002  		133/81
June 21, 2002  		136/94
November 5, 2002 		116/96
December 2002 		137/71
January 14, 2003  		146/77
February 7, 2003  		120/82
May 7, 2003  		130/84
June 27, 2003 		108/84
July 3, 2003  			128/90
September 15, 2003  	150/83
December 23, 2003  	135/68
April 14, 2004 		135/102, 138/98, and 140/102
June 24, 2004  		166/76
August 18, 2004		134/97 and 144/77
September 14, 2004  	125/81
September 28, 2004  	123/99
October 26, 2004  		136/89

A September 28, 2004 record reflects that the Veteran did not circle that she had high blood pressure, but noted a family history of high blood pressure. 

January 10, 2005  		136/85
January 26, 2005  		120/96
April 8, 2005  		140/94, and 132/94

A February 23, 2006 report reflects that the Veteran did not report that she herself had a history of high blood pressure, but noted a family history of such. 

February 23, 2006 		135/80 
March 2006  			131/83
July 12, 2006  		140/85
July 27, 2006  		122/92
October 3, 2006  		134/90
January 11, 2007		139/87

A March 2007 orthopedic STR reflects that the Veteran's mother and father had both had high blood pressure.  The report is negative for any findings or reported history of the Veteran herself having high blood pressure. 

The Veteran was pregnant from approximately April 2007 through November 28, 2007.  Blood pressure readings during her pregnancy included the following:

May 22, 2007 		122/70, and 147/76
July 19, 2007  		140/62

After the Veteran's pregnancy, a January 2008 STR reflects that the Veteran had "no history of hypertension."  Her blood pressure was 117/87.  The STR notes that the Veteran had had two pregnancies, and one birth.  A February 2008 STR reflects a problem list of "maternal" high blood pressure.  

A piece of paper entitled "Blood Pressure" and written by hand lists the following dates and blood pressure readings:

February 25, 2008		121/85
February 26, 2008		107/74
February 27, 2008		--
February 28, 2008		--
February 29, 2008		135/96
March 1, 2008		125/74
March 2, 2008		124/84
March 3, 2008		118/79
March 4, 2008		121/78
March 5, 2008		124/81
March 6, 2008		114/81
March 7, 2008		114/90

An STR from when the Veteran was 32 years old (approximately 2007 or 2008) reflects that the Veteran reported that she previously had high blood pressure as a complication of her pregnancy.  Additional post pregnancy blood pressure readings included the following:

April 8, 2008  		135/72
June 23, 2008  		117/63
November 7, 2008  		127/77

An Adult Prevention Record reflects that the Veteran had blood pressure readings of 120/96 (2005), 122/92 (2006), and 124/81 (2007).

The Veteran separated from service on October 20, 2009.  A September 4, 2009 QTC examination report, prior to separation, reflects that the Veteran reported having previously been diagnosed with "intermittent elevated blood pressure but never diagnosed with hypertension."  The Veteran reported that the condition had existed for four years, or since approximately 2005.  The Veteran reported that she was not receiving any treatment.  Three blood pressure readings taken at the examination were: 112/78, 114/80, and 108/76.

The September 2009 QTC examiner opined that the Veteran did not have a history of hypertension and there was no current finding of  hypertensive heart disease.  

Based on a review of the clinical evidence with regard to blood pressure readings, the Board finds that the Veteran did not have hypertension in service.  Although, there are some diastolic readings greater than 90mm, the vast majority of the diastolic readings are less than 90mm.  In addition, the overwhelming number of systolic blood pressure levels are below 160mm.

In her VA Form 9, dated in November 2010, the Veteran stated that both of her pregnancies were induced due to hypertension and she "usually fall[s] in the 130-140/90 categories during my appointments before and after pregnancy."  (The Board is unsure about a second birth, or induced pregnancy, as a July 2007 STR reflects that the Veteran's history was Gravida 2, Para 0, Abortus 1 (two pregnancies, no live births, and one miscarriage or abortion).  The January 2008 STR reflects only one birth, and the Veteran's claim for compensation reflects only one dependent child, the one which was born in November 2007, and another STR reflects one birth in November 2007 and one miscarriage.)

The most recent VA examination report is from May 2013.  It reflects the Veteran reported that in 2005 while she stationed in Hawaii her blood pressure was found high in annual physical examination and that she had been told to "keep an eye on it."  She further reported that she recalled that her blood pressure was 145/90.  The Board finds that the STRs are more probative than the Veteran's recollections made more than eight years later with regard to blood pressure readings.  

The May 2013 VA examination report also reflects that the Veteran reported that "both" her daughters' births were induced due to high blood pressure at end of pregnancy.  She reported that her blood pressure was 220/100 at that time, but she was never told she had toxemia.  (Again, the Board does not find competent supporting evidence that the Veteran gave birth to two children, and that such births were induced due to high blood pressure.)

At the VA examination, the Veteran had blood pressure readings of 140/97, 136/99, and 141/83.  The record does not reflect that the Veteran had testing on a second or third date.  As noted above, hypertension, for VA purposes, must be confirmed by readings taken on at least three different days.  (Regardless, the examiner found that the Veteran had hypertension based on one day's readings).

The May 2013 VA examination report reflects that the Veteran's hypertension is less likely than not caused by service.  The examiner noted that blood pressure monitoring prior to discharge was normal.  In addition, the examiner noted that the Veteran's vital signs from 2005 to June 2012 appear normal except at time of delivery and at the VA examination.  The examiner also noted that high blood pressure was due to stress of delivery.  

In sum, the competent clinical evidence of record does not reflect hypertension (for VA purposes) in service, within one year after separation from service, or causally related to, or aggravated by, active service.  Although, the Veteran reported maternal high blood pressure, the clinical findings do not reflect chronic hypertension in service.  Moreover, maternal high blood pressure would have been acute and transitory as the Veteran's blood pressure was normal after her pregnancy ended.  In addition, while a 2000 STR reflects treatment due to elevated blood pressure, subsequent STRs reveal no diagnosis of, or treatment for, hypertension.  Thus, the November 2000 elevated blood pressure was acute and transitory.  There is no competent credible evidence of record that the Veteran had a hypertension within three years after separation from service.  

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of pregnancy, blood pressure fluctuations, and hypertension for VA purposes.  The Board finds that the etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to an initial compensable rating for residual scars, status post left ankle surgery

The Veteran's left ankle surgical scars are evaluated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7804, effective from the date of service connection, October 21, 2009.

A September 2009 QTC examination report reflects that the Veteran had three arthroscopic portal scars on the left ankle.  It was noted that the scars were well healed, and not painful on examination.  It was noted that the entire scar measures 1 cm by 0.5 cm.  There was no skin breakdown.  It was noted that the scars were superficial with no underlying tissue damage.  There was no inflammation, edema, or keloid formation.  The scars were not disfiguring, and did not limit the Veteran's motion.  

A 2013 VA examination report reflects that the Veteran reported that the scars were occasionally painful (a 1/10) with more pain in winter or rainy weather. The examination of the left ankle revealed scars from endoscopic surgery which consisted of two rounded scar 1x1cm left medial malleolus and two rounded 1x1 cm scar on the external malleolus.  All the scars were found to be not tender or unstable, and not keloid.  They did not affect ankle motion.  The examiner found that there were no painful scars of the extremities.  

The Board acknowledges that the Veteran is competent to report symptoms such as pain; however, the Board finds that the objective clinical evidence is more probative than the Veteran's statements made for compensation purposes.  In this regard, the Board has considered that the 2009 QTC examination report is negative for any complaints of pain, and that the scar was not painful on examination.  In addition, the 2013 VA examination report reflects that the scars were not painful and nontender.  Moreover the total scar area, which was relatively small, was superficial with no underlying tissue damage, and no keloids; thus, the objective findings of no pain are not inconsistent with the clinical findings as to the characteristics of the scar.  

As there is no evidence that the scars are deep or nonlinear, unstable or painful or that the affected area is greater than 144 square inches, an increased rating is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert, 1 Vet. App. at 54-56.

Entitlement to an initial compensable rating for status post fracture 3rd metatarsal

The Veteran's status post fracture of the 3rd metatarsal of the right foot is evaluated as noncompensable effective from the date of service connection, August 21, 2009.  A compensable 10 percent rating is warranted for moderate malunion or nonunion of the metatarsal under DC 5283.  Under DC 5284, a 10 percent is warranted for moderate foot injuries.  

A 2009 QTC report reflects that the Veteran reported having been diagnosed with stress fracture of the right foot, which had healed uneventfully without complication.  It was noted that it does not cause pain, weakness, stiffness, swelling, or fatigue, at rest or while standing or walking.  It was noted that the Veteran was not receiving any treatment for her condition.  The Veteran also reported that she does not experience any overall functional impairment from this condition.

Upon examination in 2009, the examiner found that there was no edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness or signs of deformity.  There was active motion of the metatarsophalangeal joint of the great toes, bilaterally.  Weight bearing and non weight bearing alignment of the Achilles tendon was normal, bilaterally.  There was pes cavus, but no pes planus, hammer toes, Morton's metatarsalgia, hallux valgus or hallux rigidus, bilaterally.  There was no functional limitation of standing and walking.  She did not require the use of corrective shoe wear.  X-ray studies were within normal limits. 

The Veteran underwent another VA examination in May 2013.  The report reflects that the Veteran had a fracture of the right 3rd metatarsal which had resolved. 

The report is internally inconsistent with regard to pes cavus, as it initially is not noted as a diagnosis, but is later noted as a bilateral diagnosis with no pain and tenderness, no effect on dorsiflexion, no varus deformity, and no effect on plantar fascia.  Despite this inconsistency, the Board finds that the clinical findings are sufficient upon which to rate the Veteran.  Upon examination, there was no pain and tenderness of the metatarsal.  The Veteran did not use any assistive devices as a normal mode of locomotion.  It was noted that the Veteran's foot condition did not impact her ability to work.  Imaging studies of the foot were performed and there were no abnormal findings.  There was no malunion or nonunion.  She did not have metatarsalgia.

The Board notes that the VA examiner was offered three choices as to the severity of the Veteran's disability.  Those three choices were moderate, moderately severe, and severe.  A choice of "no severity" was not offered to the examiner.  The examiner checked the box for "moderate;" however, not one of the clinical findings supports such a finding of severity.  The Board finds that the actual specific lack of clinical findings are more probative than the blanket statement of "moderate" severity without any supporting rationale, and given the 2009 examination report and x-ray findings.  The clinical evidence reflects that the Veteran does not have malunion or nonunion, but has a resolved metatarsal fracture without objective symptoms of at least moderate severity.

In addition, the Veteran has not reported subjective complaints which would support a moderate rating.  In her substantive appeal, dated in November 2010, she stated "my right foot condition is an issue" but failed to note any specific symptoms.  In her January 2014 statement, she stated that she has pain with walking and standing; however, she also stated that "this is all due to my ankle injury."

There is insufficient probative evidence to support a finding that the Veteran has moderate, or greater in severity, symptoms due to her metatarsal disability such that she would be entitled to a compensable rating under DC 5284, 5283, or any other diagnostic code of the foot.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert, 1 Vet. App. at 54-56.
 
Extraschedular 

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disabilities of her scars and 3rd metatarsal disability.  The rating criteria for scars contemplates scar pain, stability, size, location, limitation of motion, and whether the scar is deep, adheres to underlying tissue, or is superficial.  The rating criteria for the Veteran's foot disability allow for symptoms such as pain, limitation of motion, or any other symptoms which cause a moderate, moderately severe, or severe disability.  Hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Total rating for compensation purposes based on individual unemployability (TDIU)

Entitlement to a TDIU is an element of all claims for a higher rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  The May 2013 examination report reflects that the Veteran's disabilities do not impact her ability to work.  The Veteran has not claimed that her service-connected metatarsal disability and/or scar disability affect her employability and there is no evidence of such unemployability in the record.  Thus, further consideration of TDIU is not warranted.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to an initial compensable rating for status post fracture 3rd metatarsal of the right foot is denied.

Entitlement to an initial compensable rating for residual scars, status post left ankle surgery is denied.


REMAND

Entitlement to service connection for costochondritis

A September 2009 QTC examination report reflects that the Veteran reported having been diagnosed with chest wall pain, and that she had had it for seven years.  It was noted that she had no angina, shortness of breath, dizziness, syncope attacks or fatigue.  The Veteran reported that she has the symptoms intermittently, as often as every other year, with each occurrence lasting one day.  The number of attacks within the past year was 0.  It was noted that the Veteran was not receiving any treatment for her condition, and that she reported that she does not experience any overall functional impairment from this condition. 

The 2009 QTC examiner diagnosed the Veteran with costochondritis with subjective findings of intermittent chest pain and objective finding of tenderness of the costochondral junction at both sides of the chest.  

In her November 2010 substantive appeal, the Veteran asserted that her costochondritis affects her continually and she has significant pains in her chest.  This differs substantially from her September 2009 statement to the examiner that symptoms occurred intermittently, as often as every other year, with each occurrence lasting one day, and she had not had any attacks in the past year.  

Costochondritis is an inflammation of the cartilage of the rib area.  The Board finds that, based on the Veteran's contentions, another VA examination is warranted.  The examiner should note whether the Veteran has a chronic disability of costochondritis or if costochondritis is an acute and transitory condition.  In this regard, the examiner should discuss whether the Veteran's 2009 reported symptoms occurring every other year are causally related to current symptoms.  

Entitlement to an initial rating in excess of 10 percent for left ankle osteochondral defect, status post arthroscopic surgery

The most recent VA examination is from May 2013.  It reflects that the Veteran contended that her left ankle pain was 3-4/10 constantly and daily.  She reported that she can stand but after 30 minutes, her ankle pain rises to 5-6/10 or worse.  She further reported that she can walk one mile on the treadmill, and 1/2 mile on the ground.  She reported that she is not able turn.  The Veteran reported that she had been taking Motrin 2-3 times a day, but was now taking it on an "as needed basis" due to recently thinking that she may be allergic to it.   

In a statement dated in January 2014, the Veteran asserted that her "current condition appears to be worsening."  She also stated that, due to her ankle injury, she has a "lot of pain walking, standing for long periods of time, and walking up stairs" and is unable to run.  She further stated that she had to discontinue Motrin due to breaking out in hives.  

The Veteran is competent to report what she perceives to be an increase severity of her disability, to include complaints of pain, and an altered gait.  The Veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Entitlement to an initial compensable rating for allergic rhinitis
Entitlement to service connection for headache disability

The 2009 QTC report reflects that the Veteran reported having a headache disability for 10 years.  She reported that the headaches are a dull ache without nausea, photophobia or phonophobia.  She reported that she treats the headaches with medication (Motrin/Excedrin), and that they occur on average once a week for 6 hours at a time.  The claimant reported no symptoms in regards to this condition. The QTC examiner found that there is no headache diagnosis as there was no pathology to render a diagnosis.

In her VA Form 9, dated in November 2010, the Veteran reported that her allergic rhinitis is continual and causes signification pain and headaches.  

A May 2013 VA examination report reflects that the Veteran stated that since 1995 she has had facial pain both frontal and cheeks areas pain about 3-4/10 constantly.  The report reflects that the Veteran had a CT scan a few months earlier which revealed no septal deviation or sinusitis.   

The May 2013 VA examiner stated that there was greater than 50% obstruction of the nasal passage on both sides due to rhinitis, but there was not complete obstruction on one side due to rhinitis.  

In her January 2014 statement, the Veteran asserted that her rhinitis causes "almost daily headaches that seem to be at migraine level."

The Veteran is competent to report some symptoms of rhinitis, and she is competent to report headaches; however, she has not been found to be competent to state that her claimed headaches are due to allergic rhinitis.  As noted above, the 2009 found no pathology to render a diagnosis of headaches.  In addition the 2013 VA examination report is negative for findings of sinusitis or headaches related to sinusitis. 

The Board finds, based on the Veteran's contentions, that she has severe and constant pain in the face and pressure in the skull, as well as daily headaches, she should be scheduled for another VA examination.  Notably, the Veteran reported headaches only once a week on average at the 2009 report, but reported an increase in frequency to daily at the time of her January 2014 statement.  Although there was no pathology to render a diagnosis in 2009, there may now be such pathology. 

In addition, the Board notes that the January 2014 correspondence from the Veteran reflects a portion of a sentence which reads that her "headaches will become so significant I will"; unfortunately, there is no further statement.  Thus, the Board should be afforded another opportunity, such as at a VA examination, to explain her symptoms.  

The examiner should also state whether it is as likely as not that allergic rhinitis without sinusitis would be as likely as not to cause headaches.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current nature and likely etiology of costochondiritis.  The claims folder and copies of all pertinent records must be made available to the examiner for review.  Based on the examination and review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran has costochondritis which is causally related to active service.  

The examiner should consider the entire record, to include: a.) STRs; b.) the 2009 QTC report which reflects that the Veteran reported no symptoms in a year, and that her prior symptoms occurred one day every other year, and the objective findings of tenderness; and c.) the Veteran's November 2010 statement in which she stated that her costochondritis affects her continually and she has significant pains in her chest.  

Any opinion should include an adequate rationale.  The examiner should discuss whether costochondritis is a chronic disability or acute and transitory.

2.  Schedule the Veteran for an examination to determine the current severity of her left ankle disability.  The claims folder and copies of all pertinent records must be made available to the examiner for review  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail. 

3.  Schedule the Veteran for an examination to determine the current severity of her allergic rhinitis, and the current nature and likely etiology of the claimed headache disability.  Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a headache disability casually related to allergic rhinitis, or as a symptom of it.  With regard to headache disability, the clinician should consider the entire claims file, to include a.) the STRs; b.) the 2009 QTC report and c.) the May 2013 VA examination report.
 
Any opinion should include an adequate rationale.  The examiner should discuss whether it is as likely as not that allergic rhinitis without sinusitis would cause headaches.

4.  Thereafter, readjudicate the issues on appeal of entitlement to an initial compensable rating for allergic rhinitis, entitlement to an initial rating in excess of 10 percent for left ankle osteochondral defect (status post arthroscopic surgery), and entitlement to service connection for costochondritis and a headache disability, with consideration of all evidence received since issuance of the most recent Supplemental Statement of the Case.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and her representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


